JNL SERIES TRUST 1 Corporate Way, Lansing, Michigan 48951 (517) 381-5500 September 9, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: JNL Series Trust File Nos: 33-87244 and 811-8894 Dear Sir/Madam: We are transmitting herewith for filing through EDGAR Post-Effective Amendment No. 96 to the Registration Statement under the Securities Act of 1933 and Amendment No. 97 under the Investment Company Act of 1940 for the above-referenced Registrant. This filing is being made pursuant to paragraph (a) of Rule 485. This Amendment is being filed to reflect the following changes: 1) The addition of the following Funds: 1) JNL/Franklin Templeton Global Multisector Bond Fund (Investment Sub-Adviser: Franklin Advisers, Inc.); and 2) JNL/Brookfield Global Infrastructure Fund (Investment Sub-Adviser: Brookfield Investment Management Inc., and Investment Sub-Sub-Adviser AMP Capital Brookfield (US) LLC). 2) To reflect other changes. If you have any questions, please contact me at 517-367-4336. Sincerely, /s/ Susan S. Rhee Susan S. Rhee Vice President, Counsel & Secretary encs. JNL SERIES TRUST 1 Corporate Way, Lansing, Michigan 48951 (517) 381-5500 September 9, 2011 U.S. Securities and Exchange Commission VIA FACSIMILE (202) 772-9285 Office of Insurance Products Division of Investment Management Attn: Deborah D. Skeens Re: JNL Series Trust File Nos: 33-87244 and 811-8894 Dear Commissioners: I am writing on behalf of the above referenced registrant.We acknowledge and agree that: should the Commission (or its staff acting pursuant to delegated authority) declare the above- referenced registration statements effective, it does not foreclose the Commission from taking any action with respect to the filings; the action of the Commission (or its staff acting pursuant to delegated authority) declaring the filings effective does not relieve us from full responsibility for the adequacy and accuracy of the disclosures in the filings; and we may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions, please contact me at 517-367-4336. Sincerely, /s/ Susan S. Rhee Susan S. Rhee Vice President, Counsel & Secretary
